91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry SELLERS, Plaintiff-Appellant,v.R.J. ALLEN, Officer, Defendant-Appellee.
No. 96-6640.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 8, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-96-431)
Jerry Sellers, Appellant Pro Se.
E.D.Va.
VACATED
Before HALL, WILKINS and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court order dismissing his 42 U.S.C. § 1983 (1988) action for failure to exhaust state court remedies in accordance with Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  We vacate and remand.


2
Appellant contends that the Defendant officer lacked probable cause to arrest him for trespass.  He therefore seeks damages under section 1983.  As the district court noted in its opinion, a section 1983 claim which calls into question the validity of a state court proceeding or impacts on the duration or validity of a sentence is subject to the exhaustion requirement.  Appellant was arrested for trespassing.  Appellant asserts in his complaint however, that the trespassing charges were dropped and the case never proceeded to trial.  Accordingly, a decision regarding the existence of probable cause would not impact the concerns expressed in Hamlin and exhaustion is therefore unnecessary.  We therefore vacate the district court's opinion and remand the case for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED